Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered July 29, 1992, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
Defendant’s only contention on this appeal is that his sentence of 2V¿ to 5 years’ imprisonment was harsh and excessive. Defendant was permitted to plead guilty to the crime of assault in the second degree in satisfaction of a two-count indictment. In addition, defendant pleaded guilty knowing that he would receive the sentence imposed. Given these facts, as well as defendant’s criminal record, we find no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Cardona, JJ., concur. Ordered that the judgment is affirmed.